Citation Nr: 1760871	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  08-15 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left shoulder sprain (left shoulder disability).

2.  Entitlement to a compensable rating prior to March 22, 2012, and a rating in excess of 10 percent after March 23, 2012, for residuals from a right ankle avulsion fracture (right ankle disability).

3.  Entitlement to a rating in excess of 10 percent for actinic keratosis and skin growths (skin disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from February 1977 to February 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2011.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This case was previously remanded in order to afford the Veteran VA examinations to assess the current nature and severity of his left shoulder disability, right ankle disability, and skin disability.  The Veteran did not attend the scheduled examination.  However, the documents that were mailed to him were returned by the Postal Service as undeliverable.

In June 2016, the Veteran informed VA that he did not wish to pursue his appeal and provided an updated address.  At the time, he was informed that all withdrawals needed to be in writing.  The Veteran has not submitted a withdrawal of the issues on appeal in writing.  In addition, he has submitted additional medical evidence in support of his appeals.  While a Veteran has a responsibility to keep VA apprised of his current address, the Board is sympathetic to the Veteran not receiving the notice of the scheduled VA examination and his desire to continue his appeals.  Therefore, a remand is needed in order provide the Veteran with one last opportunity to appear at a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his left shoulder, right ankle, and skin disabilities.  

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

